DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 3, 2022 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 

Status of Claims
Claims 1, 11 and 15 have been amended.
Claims 1, 3-11 and 13-15 as presented August 3, 2022 are currently pending and considered below.

Notice to Applicant
The Examiner notes that the Specification at Pg. 11-13 describes training the recited machine learning models on specific data to arrive at one or more trained ML models. It is currently unclear from the claims whether the currently-recited ML models are trained on the specific data recite. The Examiner suggests explicitly reciting the training the ML models are trained using specific data. Depending on how the claim is written, this may overcome the subject matter eligibility rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-11, and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 3-10 recite a device for predicting the risk of hypoglycemia and adjusting an insulin medicament dose size for a subject accordingly to prevent a predicted hypoglycemic event, which is within the statutory category of a process. Claims 11, 13-15 recite a system for providing a patient-condition-check-display of a current medical condition of the patient, which is interpreted to ne within the statutory category of a machine for the purposes of subject matter eligibility analysis (see 112(f) interpretation, infra.)
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: A device for predicting risk of hypoglycemia and adjusting an insulin medicament dose size for a subject accordingly to prevent a predicted hypoglycemic event, wherein the device comprises one or more processors and a memory, the memory storing a data structure comprising;
a prescribed insulin medicament dosage regimen that specifies a first rule based titration algorithm for computing and recommending a first dose size as an adjustment to a current dosage regimen based upon a first data set comprising:
a plurality of blood glucose (BG) measurements taken over a time course, and for each respective measurement in the plurality of measurements, a corresponding timestamp representing when in the time course the respective measurement was made, 
a plurality of injected insulin dose size taken over a time course, and for each respective injected dose size in the plurality of injected doses, a corresponding timestamp representing when in the time course the respective dose was injected and a respective typestamp of the insulin medicament injected,
minimum target fasting and post prandial blood glucose levels,
maximum target fasting and post prandial blood glucose levels, 
a risk prediction module comprising the following machine learning algorithm modules:
a short term risk prediction classification machine learning algorithm using a Gaussian Kernel and regularization to compute, based upon the last up to 3 hours of BG measurements from said first data set, the probability of hypoglycaemia occurring within a time period of up to 3 hours from start of computing the risk, 
a long term risk prediction classification machine learning algorithm using a Gaussian Kernel and regularization to compute, based upon the last up to 24 hours of BG data from said first data set, the probability of hypoglycaemia occurring within a time period of up to 24 hours from start of computing the risk,
a subject's pattern recognition machine learning algorithm to analyse correlations between said BG measurements and insulin dose size data of said first data set and identify historic hyper- and hypoglycemic events over a predetermined period of time and the severity as to blood glucose level of each of these events, 
wherein the memory further stores instructions that, when executed by the one or more processors, perform a method comprising:
responsive to a request from the subject to compute a recommended dose for a basal or bolus insulin;
a) updating the first data set with latest available data,
b) computing a post prandial blood glucose level (PPGL) (for bolus insulin dose request) as the lowest weighted average of at least the last three days post prandial blood glucose values in the first set of data,
c) computing a titration blood glucose level (TGL) (for basal insulin dose request) as lowest weighted average of at least the last three days daily blood glucose values in the first set of data, exclusive blood glucose values identified in post prandial periods,
d) computing a first dose size by running the first rule based titration algorithm, and where the first rule based titration algorithm compute and recommend a first dose size as follows;
a first dose size being larger compared to said current dosage regimen for the subject, if said computed TGL or PPGL is above said maximum targets for fasting or post prandial blood glucose levels, or 
a first dose size being decreased compared to the current dosage regimen for the subject, if said TGL or PPGL is below the said minimum targets for fasting or post prandial blood glucose levels, or 
a first dose size being equal to the current dosage regimen for the subject if said average TGL or PPGL is within the range between said the minimum and maximum targets for fasting or post prandial blood glucose levels,
e) employing said short term risk prediction machine learning classification algorithm
f) employing said long term risk prediction machine learning classification algorithm 
g) employing said subject's pattern recognition algorithm,
employing a multiple linear regression machine learning algorithm to predict a second dose size resulting in a non-hypoglycemic state for the subject based on the input from the first algorithm, the short term risk prediction algorithm, the long term risk prediction algorithm and subject's pattern recognition algorithm and
if said calculated second dose size is lower than the first dose size then;
i) automatically adjusting the first dose size down to the second dose size and communicate said second dose size to the subject to thereby prevent a predicted hypoglycemic event,
wherein the multiple linear regression machine learning algorithm is defined by the function
            
                
                    
                        h
                    
                    
                        θ
                    
                
                
                    
                        x
                    
                
                =
                 
                
                    
                        θ
                    
                    
                        0
                    
                
                +
                 
                
                    
                        θ
                    
                    
                        1
                    
                
                
                    
                        x
                    
                    
                        (
                        1
                        )
                    
                
                +
                 
                 
                
                    
                        θ
                    
                    
                        2
                    
                
                
                    
                        x
                    
                    
                        (
                        2
                        )
                    
                
                +
                …
                +
                 
                
                    
                        θ
                    
                    
                        n
                    
                
                
                    
                        x
                    
                    
                        (
                        n
                        )
                    
                
            
        
where                     
                        
                            
                                θ
                            
                            
                                i
                            
                        
                    
                 are calculated weights corresponding to each input parameter                     
                        
                            
                                x
                            
                            
                                (
                                i
                                )
                            
                        
                    
                 in determination of said second dose size                     
                        
                            
                                h
                            
                            
                                θ
                            
                        
                        
                            
                                x
                            
                        
                    
                 and                     
                        
                            
                                x
                            
                            
                                (
                                i
                                )
                            
                        
                    
                 output values of the algorithms according to steps e)-g)
The examiner submits that the underlined limitations constitute concepts performed in the human mind and methods of organizing human activity.  That is, other than reciting steps as performed by the generic computer components such as the memory, one or more processors and modules, nothing in the claim elements precludes the steps from practically being performed in the mind. The claim encompasses a mental process of a prescribed insulin medicament dosage regimen for computing and recommending a first dose size based on BG measurements and insulin doses over time, computing the risk of hypoglycemia, identifying hyperglycemic and hypoglycemic events, updating the first data set, computing a PPGL and TGL, computing and recommending a first dose size, adjusting first dose to second dose if lower and communicating the second dose to the subject.  The identified abstract idea, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and methods of organizing human activity, except for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, is categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. predicting the risk of hypoglycemia and adjusting an insulin medicament dose size for a subject to prevent a predicted hypoglycemic event). Therefore, the limitation falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a). Any limitation not identified above as part of the limitation in the mind, are deemed “additional elements” and will be discussed further in detail below. Accordingly, independent claims 1 and 11 recite at least one abstract idea.  
Additionally, dependent claims 3-10 and 13-15 further narrow the abstract idea described in the independent claims. Claims 3-5 and 13-15 describe preparing of the first data set and running of each prepared data set. Claim 8 describes the second data set. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1 and 11.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1, 3-11 and 13-15 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: A device for predicting risk of hypoglycemia and adjusting an insulin medicament dose size for a subject accordingly to prevent a predicted hypoglycemic event, wherein the device comprises one or more processors and a memory, the memory storing a data structure comprising;
a prescribed insulin medicament dosage regimen that specifies a first rule based titration algorithm for computing and recommending a first dose size as an adjustment to a current dosage regimen based upon a first data set comprising:
a plurality of blood glucose (BG) measurements taken over a time course, and for each respective measurement in the plurality of measurements, a corresponding timestamp representing when in the time course the respective measurement was made, 
a plurality of injected insulin dose size taken over a time course, and for each respective injected dose size in the plurality of injected doses, a corresponding timestamp representing when in the time course the respective dose was injected and a respective typestamp of the insulin medicament injected,
minimum target fasting and post prandial blood glucose levels,
maximum target fasting and post prandial blood glucose levels, 
a risk prediction module comprising the following machine learning algorithm modules:
a short term risk prediction classification machine learning algorithm using a Gaussian Kernel and regularization to compute, based upon the last up to 3 hours of BG measurements from said first data set, the probability of hypoglycaemia occurring within a time period of up to 3 hours from start of computing the risk, 
a long term risk prediction classification machine learning algorithm using a Gaussian Kernel and regularization to compute, based upon the last up to 24 hours of BG data from said first data set, the probability of hypoglycaemia occurring within a time period of up to 24 hours from start of computing the risk,
a subject's pattern recognition machine learning algorithm to analyse correlations between said BG measurements and insulin dose size data of said first data set and identify historic hyper- and hypoglycemic events over a predetermined period of time and the severity as to blood glucose level of each of these events, 
wherein the memory further stores instructions that, when executed by the one or more processors, perform a method comprising:
responsive to a request from the subject to compute a recommended dose for a basal or bolus insulin;
a) updating the first data set with latest available data,
b) computing a post prandial blood glucose level (PPGL) (for bolus insulin dose request) as the lowest weighted average of at least the last three days post prandial blood glucose values in the first set of data,
c) computing a titration blood glucose level (TGL) (for basal insulin dose request) as lowest weighted average of at least the last three days daily blood glucose values in the first set of data, exclusive blood glucose values identified in post prandial periods,
d) computing a first dose size by running the first rule based titration algorithm, and where the first rule based titration algorithm compute and recommend a first dose size as follows;
a first dose size being larger compared to said current dosage regimen for the subject, if said computed TGL or PPGL is above said maximum targets for fasting or post prandial blood glucose levels, or 
a first dose size being decreased compared to the current dosage regimen for the subject, if said TGL or PPGL is below the said minimum targets for fasting or post prandial blood glucose levels, or 
a first dose size being equal to the current dosage regimen for the subject if said average TGL or PPGL is within the range between said the minimum and maximum targets for fasting or post prandial blood glucose levels,
e) employing said short term risk prediction machine learning classification algorithm
f) employing said long term risk prediction machine learning classification algorithm 
g) employing said subject's pattern recognition algorithm,
employing a multiple linear regression machine learning algorithm to predict a second dose size resulting in a non-hypoglycemic state for the subject based on the input from the first algorithm, the short term risk prediction algorithm, the long term risk prediction algorithm and subject's pattern recognition algorithm and
if said calculated second dose size is lower than the first dose size then;
i) automatically adjusting the first dose size down to the second dose size and communicate said second dose size to the subject to thereby prevent a predicted hypoglycemic event,
wherein the multiple linear regression machine learning algorithm is defined by the function
            
                
                    
                        h
                    
                    
                        θ
                    
                
                
                    
                        x
                    
                
                =
                 
                
                    
                        θ
                    
                    
                        0
                    
                
                +
                 
                
                    
                        θ
                    
                    
                        1
                    
                
                
                    
                        x
                    
                    
                        (
                        1
                        )
                    
                
                +
                 
                 
                
                    
                        θ
                    
                    
                        2
                    
                
                
                    
                        x
                    
                    
                        (
                        2
                        )
                    
                
                +
                …
                +
                 
                
                    
                        θ
                    
                    
                        n
                    
                
                
                    
                        x
                    
                    
                        (
                        n
                        )
                    
                
            
        
where                     
                        
                            
                                θ
                            
                            
                                i
                            
                        
                    
                 are calculated weights corresponding to each input parameter                     
                        
                            
                                x
                            
                            
                                (
                                i
                                )
                            
                        
                    
                 in determination of said second dose size                     
                        
                            
                                h
                            
                            
                                θ
                            
                        
                        
                            
                                x
                            
                        
                    
                 and                     
                        
                            
                                x
                            
                            
                                (
                                i
                                )
                            
                        
                    
                 output values of the algorithms according to steps e)-g)
The claim recites the additional elements of a memory, one or more processors, machine learning, and modules that implement the identified abstract idea. The memory, one or more processors and modules are not described by the applicant and are recited at a high-level of generality (i.e., a generic memory and processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Regarding the memory and processor, the specification states on pg. 4 lines 19-23: The device comprises one or more processors and a memory, the memory storing a data structure comprising a prescribed insulin medicament dosage regimen that specifies a first rule based titration algorithm for computing and recommending a first dose size as an adjustment to a current dosage regimen based upon a first data set. Regarding the machine learning and risk prediction module, the specification states on pg. 18 lines 18-26: The device, system and method according to the invention builds on a machine learning approach to learn the individual patient's pattern and behavior in terms of historic BG levels and insulin injections. The invention can automatically adjust a given 20 recommended insulin dosage, computed from a standard titration algorithm, to a lower safer dose size in case low BG values are predicted on a specific day and/or specific time of day. It means that the standard titration algorithm (first algorithm) will not fall into a loop of recovering from the occasional hypoglycemic events, as the risk prediction module will foresee these events before they happen and correct the dose. This will 25 reduce number of hypoglycemic events meaning less long term complications and result in better adherence for the patient. Regarding the modules, the specification states on pg. 24 lines 14-17: For instance, the computer program product could contain the modules shown in any combination of Figures 1. These modules can be stored on a CD-ROM, DVD, magnetic disk storage product, or any other non-transitory computer readable data or program storage product. The machine learning is recited at a high-level of generality such that it generally links  the use of a judicial exception to a particular technological environment or field of use, and thus, does not integrate a judicial exception into a practical application
The dependent claims 3-10 and 13-15 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 3-9 and 13-15 further define the device. Claims 6, 7 and 10 define the wireless receiver, CGM device and/or the insulin pen. Claims 9 and 10 further define the mobile device. However, their functions do not integrate a practical application more than the abstract idea because, as stated above, they represents mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations) and/or generally link the use of a judicial exception to a particular technological environment or field of use, and thus, do not integrate a judicial exception into a practical application. 
Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-15 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims recite the additional elements of a memory, one or more processors, machine learning, and modules. Using a memory, one or more processors and modules to perform the noted steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”). The machine learning generally links the use of a judicial exception to a particular technological environment or field of use, and thus, does not amount to significantly more than the judicial exception.
The dependent claims 3-10 and 13-15 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 3-9 and 13-15 further define the device. Claims 6, 7 and 10 define the wireless receiver, CGM device and/or the insulin pen. Claims 9 and 10 further define the mobile device. However, none of their functions are deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations) and/or generally link the use of a judicial exception to a particular technological environment or field of use, and thus, do not amount to significantly more than the judicial exception.
Therefore, claims 1-15 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5-6, 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Budiman (US 2014/0350369 A1) in further view of De Bruin (US 2011/0119212 A1), Hayter (WO 2008/143943 A1), Briggs (US 2018/0207484 A1) and Khashei et al (“A Novel Hybrid Classification Model of Artificial Neural Networks and Multiple Linear Regression Models”, Expert Systems with Applications, 2012).  
Regarding claim 1, Budiman teaches: A device for predicting risk of hypoglycemia and adjusting an insulin medicament dose size for a subject accordingly to prevent a predicted hypoglycemic event, 
wherein the device comprises one or more processors and a memory, the memory storing a data structure comprising; (device with processor and memory that stores data [0290])
a prescribed insulin medicament dosage regimen that specifies a first rule based titration algorithm for computing and recommending a first dose size as an adjustment to a current dosage regimen based upon a first data set comprising: (an insulin titration algorithm to titrate a patient’s insulin dose to target using glucose median and variability metrics [0200]-[0202]; after the initial insulin titration, a subsequent titration utilizes the titration algorithm to recommend changes in insulin dosing [0206])
a plurality of blood glucose (BG) measurements taken over a time course, and for each respective measurement in the plurality of measurements, a corresponding timestamp representing when in the time course the respective measurement was made, (median glucose measurements at every titration period [0207]; large amounts of CGM data [0004], Fig. 1)
a plurality of injected insulin dose size taken over a time course, and for each respective injected dose size in the plurality of injected doses, a corresponding timestamp representing when in the time course the respective dose was injected and a respective typestamp of the insulin medicament injected, (insulin doses at every titration period [0207])
minimum target fasting and post prandial blood glucose levels, (control grid would be determined for each fasting and post meal period, including breakfast, lunch and dinner, which specifies target glucose median and variability values [0238], [0152], Fig. 23; low glucose of 70 mg/dL [0087], Fig. 1)
maximum target fasting and post prandial blood glucose levels, (control grid would be determined for each fasting and post meal period, including breakfast, lunch and dinner, which specifies target glucose median and variability values [0238], [0152], Fig. 23; high target BG of 163 mg/dL [0267]; above target BG median for overnight and post meal periods, table 6)
a risk prediction module comprising the following […] algorithm modules: (the  insulin titration algorithm titrate a patient’s insulin dose to target using statistical methods [0202]; the execution of programs on the device such as insight reports, control grids and other data analyses [0290])
a short term risk prediction classification […] algorithm […] to compute, based upon the last up to 3 hours of BG measurements from said first data set, the probability of hypoglycaemia occurring within a time period of up to 3 hours from start of computing the risk, (the probability that low glucose values exceeded an allowable threshold [0088], likelihood of low glucose (LLG) within 3 hours, Fig. 1 – item 86; the algorithm for predicting hypoglycemia for the LLG method [0117]-[0119])
a long term risk prediction classification […] algorithm […] to compute, based upon the last up to 24 hours of BG data from said first data set, the probability of hypoglycaemia occurring within a time period of up to 24 hours from start of computing the risk, (the probability that low glucose values exceeded an allowable threshold [0088], LLG based on the last 24 hours, Fig. 1 – item 86; the algorithm for predicting hypoglycemia for the LLG method [0117]-[0119])
a subject's pattern recognition […] algorithm to analyse correlations between said BG measurements and insulin dose size data of said first data set and identify historic hyper- and hypoglycemic events over a predetermined period of time and the severity as to blood glucose level of each of these events, (pattern analysis with regard to meal timing and insulin dose and timing to recognize rapid rises and falls in glucose [0245]-[0253]; the patient’s patterns of behaviors and chains associated with each behavior may be shown in a 24 hour or 48 hours plot with BG levels, insulin doses and episodes of hypoglycemia and hyperglycemia [0134]-[0137], Figs. 13-18; threshold based detection algorithm to identify episodes of hypoglycemia and hyperglycemia as related to a patient’s behavior [0164]-[0169], Figs. 26-27)
wherein the memory further stores instructions that, when executed by the one or more processors, perform a method comprising: (the memory stores data and programs that are executed by the processor [0290])
[…] compute a recommended dose for a basal or bolus insulin; (generating a recommendation for basal and post prandial insulin dosing for the patient [0238], [0152])
a) updating the first data set with latest available data, (to determine basal or bolus dosing, control grid is determined for each time period by processing data for multiple days [0152], [0238], control grid of a patient’s current glycemic state [0063], Fig. 35; insulin titration sensitivity (ITS) used for subsequent titrations is refined over time based on past patient data [0206]-[0207])
b) computing a post prandial blood glucose level (PPGL) (for bolus insulin dose request) as […] post prandial blood glucose values in the first set of data, (median glucose measurements computed for every titration period [0207]; to determine post prandial bolus dosing, a control grid is determined for each post meal time period by collecting BG data for multiple days which is processed to calculate a median glucose value [0152], [0238], Fig. 21)
c) computing a titration blood glucose level (TGL) (for basal insulin dose request)  […] in the first set of data, exclusive blood glucose values identified in post prandial periods, (median glucose measurements computed for every titration period [0207]; a control grid is determined for the overnight time period by collecting BG data for multiple days which is processed to calculate a median glucose value [0152], [0238], Fig. 21)
d) computing a first dose size by running the first rule based titration algorithm, and where the first rule based titration algorithm compute and recommend a first dose size as follows; (after the initial insulin titration, a subsequent titration utilizes the insulin titration algorithm to recommend changes in insulin dosing [0206])
a first dose size being larger compared to said current dosage regimen for the subject, if said computed TGL or PPGL is above said maximum targets for fasting or post prandial blood glucose levels, or (the recommended insulin dose incorporates a margin to treat (MTT) value which accounts for the risk of hypoglycemia and ITS; the MTT is used to obtain the target median glucose value and a positive MTT value represents the amounts of reduction needed in median BG and the amount of increase in insulin dosing [0204]-[0211])
a first dose size being decreased compared to the current dosage regimen for the subject, if said TGL or PPGL is below the said minimum targets for fasting or post prandial blood glucose levels, or (the recommended insulin dose incorporates a MTT value which accounts for the risk of hypoglycemia and ITS; the MTT is used to obtain the target median glucose value and a negative MTT value represents the amounts of increase needed in median BG and the amount of decrease in insulin dosing [0204]-[0211])
a first dose size being equal to the current dosage regimen for the subject if said average TGL or PPGL is within the range between said the minimum and maximum targets for fasting or post prandial blood glucose levels, 
e) employing said short term risk prediction […] classification algorithm  (the probability that low glucose values exceeded an allowable threshold [0088], likelihood of low glucose (LLG) within 3 hours, Fig. 1 – item 86; the algorithm for predicting hypoglycemia for the LLG method [0117]-[0119])
f) employing said long term risk prediction […] classification algorithm (the probability that low glucose values exceeded an allowable threshold [0088], LLG based on the last 24 hours, Fig. 1 – item 86; the algorithm for predicting hypoglycemia for the LLG method [0117]-[0119])
g) employing said subject's pattern recognition algorithm, (pattern analysis with regard to meal timing and insulin dose and timing to recognize rapid rises and falls in glucose [0245]-[0253]; the patient’s patterns of behaviors and chains associated with each behavior may be shown in a 24 hour or 48 hours plot with BG levels, insulin doses and episodes of hypoglycemia and hyperglycemia [0134]-[0137], Figs. 13-18; threshold based detection algorithm to identify episodes of hypoglycemia and hyperglycemia as related to a patient’s behavior [0164]-[0169], Figs. 26-27)
[…] predict a second dose size resulting in a non-hypoglycemic state for the subject […] and if said calculated second dose size is lower than the first dose size then; i) […] the first dose size down to the second dose size and communicate said second dose size […] to thereby prevent a predicted hypoglycemic event […] (subsequent changes in recommended insulin dosing using the insulin titration algorithm incorporates a MTT value which accounts for the risk of hypoglycemia; the MTT is used to obtain the target median glucose value and a negative MTT value represents the amounts of increase needed in median BG and the amount of decrease in insulin dosing to transition to a low risk of hypoglycemia [0204]-[0211]; low hypoglycemia risk is less than 5% below threshold [0285]-[0286]; the outputs are displayed as recommendation in text form such as to decrease an insulin dose [0156]-[0157], Fig. 24, [0280], “Decreasing the LA (insulin) dose should reduce hypoglycemia risk overnight” -  table 6 )
[…] determination of said second dose size […] (subsequent changes in recommended insulin dosing using the insulin titration algorithm incorporates a MTT value which accounts for the risk of hypoglycemia; the MTT is used to obtain the target median glucose value and a negative MTT value represents the amounts of increase needed in median BG and the amount of decrease in insulin dosing to transition to a low risk of hypoglycemia [0204]-[0211])
Budiman does not teach:
machine learning 
machine learning algorithm using a Gaussian Kernel and regularization 
machine learning algorithm using a Gaussian Kernel and regularization
machine learning
the lowest […] average
as lowest […] average
machine learning
machine learning
based on the input from the first algorithm, the short term risk prediction algorithm, the long term risk prediction algorithm and subject's pattern recognition algorithm
output values of the algorithms according to steps e)-g)
However, De Bruin in the analogous art teaches:
machine learning (prediction system based on machine learning algorithms [0045], [0075])
machine learning algorithm using a Gaussian Kernel and regularization (regularization problem that uses Gaussian kernel for prediction [0241]; prediction system based on machine learning algorithms [0045], [0075]) 
machine learning algorithm using a Gaussian Kernel and regularization (regularization problem that uses Gaussian kernel for prediction [0241]; prediction system based on machine learning algorithms [0045], [0075])
machine learning (prediction system based on machine learning algorithm [0045], [0075])
the lowest […] average (the average z-score for feature number 1 for responders and non-responders were 0.86 and 7, respectively (where lower score indicates a closer value to average) [0235])
as lowest […] average (the average z-score for feature number 1 for responders and non-responders were 0.86 and 7, respectively (where lower score indicates a closer value to average) [0235])
machine learning (prediction system based on machine learning algorithms [0045], [0075])
machine learning (prediction system based on machine learning algorithms [0045], [0075])
based on the input from the first algorithm, the short term risk prediction algorithm, the long term risk prediction algorithm and subject's pattern recognition algorithm (prediction system based on machine learning algorithms including pattern recognition, statistical data analysis, prediction models [0045], [0075], [0083])
output values of the algorithms according to steps e)-g) (outputs of the prediction system based on machine learning algorithms including pattern recognition, statistical data analysis, prediction models [0045], [0075], [0083])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Budiman to include machine learning using Gaussian kernel and regularization, the lowest average and input from the algorithms of the first, short term risk prediction, long term risk prediction, pattern recognition and output values of the algorithms as taught by De Bruin. Machine learning using Gaussian kernel and regularization provides a visualization that shows the clustering behavior of responding and non-responding patients to therapy (De Bruin [0236]-[0238], [0063]). Additionally, the lowest average offers the benefit of discerning whether a feature for responders and non-responders had a good discriminate power with regard to SSRI therapy response prediction (De Bruin [0235]). The inputs and outputs from the various machine learning algorithms allow for sorting of data, extraction of features and enables the classifier to identify characteristics, models and clusters according to class. Further, these methods enhance the prediction system by providing a process for it to be refined and adaptively improved (De Bruin [0075], [0083]). 
 Budiman and De Bruin do not teach:
responsive to a request from the subject
weighted average of at least the last three days 
weighted average of at least the last three days
automatically adjusting the dose 
communicating to the subject
calculated weights
However, Hayter in the analogous art teaches:
responsive to a request from the subject (the user may input that the sensor is not properly positioned, pg. 22 lines 22-25)
weighted average of at least the last three days (a weighted average based on glucose data for predetermined time intervals, pg. 27 lines 6 – 20; the predetermined time period may be 3 days, pg. 74 lines 22-24)
weighted average of at least the last three days (a weighted average based on glucose data for predetermined time intervals, pg. 27 lines 6 – 20; the predetermined time period may be 3 days, pg. 74 lines 22-24)
automatically adjusting the dose (managing a patient’s insulin therapy by modifying a basal insulin and determining appropriate insulin boluses, and administering to the patient via an insulin infusion device, pg. 10 lines 5-12, 22-25)
communicating to the subject (notifying the user when an alarm condition is detected, pg. 25 lines 13-20)
calculated weights (weighting associated with the plurality of filtered values is determined, pg. 25 lines 13-28)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Budiman and De Bruin to include a request from the subject, weighted average of at least the last three days, automatically adjusting the dose, communicating to the subject and calculated weights as taught by Hayter. Based on the input from the user, the sensor is configured to perform related functions (Hayter, pg. 22 lines 21-30). Additionally, communication to the user allows the user to be aware of any issues that arise with usage of the sensor (Hayter, pg. 25 lines 13-20). The weights and weighted averages of the glucose data provides a manner to account for the rate of change of the glucose level and reduce undesirable variation in glucose related signals (Hayter, pg. 27 lines 13-28). By automatically adjusting the patient’s insulin dose, glycemic control can be maintained better by avoiding any delays to the patient in receiving insulin therapy.   
Budiman, De Bruin and Hayter do not teach:
employing a multiple linear regression machine learning algorithm 
However, Briggs in the analogous art teaches:
employing a multiple linear regression machine learning algorithm (predicting performance can be determined using machine learning algorithms including multiple linear regressions [0018])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Budiman, De Bruin and Hayter to include employing a multiple linear regression machine learning algorithm as taught by Briggs. This provides a way for the movement information of the user from past sessions to be correlated with movement information from the current session, which aids in determining how progress compares to predicted performance (Briggs [0018]).
Budiman, De Bruin, Hayter and Briggs do not teach:
wherein the multiple linear regression machine learning algorithm is defined by the function
                
                    
                        
                            h
                        
                        
                            θ
                        
                    
                    
                        
                            x
                        
                    
                    =
                     
                    
                        
                            θ
                        
                        
                            0
                        
                    
                    +
                     
                    
                        
                            θ
                        
                        
                            1
                        
                    
                    
                        
                            x
                        
                        
                            (
                            1
                            )
                        
                    
                    +
                     
                     
                    
                        
                            θ
                        
                        
                            2
                        
                    
                    
                        
                            x
                        
                        
                            (
                            2
                            )
                        
                    
                    +
                    …
                    +
                     
                    
                        
                            θ
                        
                        
                            n
                        
                    
                    
                        
                            x
                        
                        
                            (
                            n
                            )
                        
                    
                
            
where                                 
                                    
                                        
                                            θ
                                        
                                        
                                            i
                                        
                                    
                                
                             […] corresponding to each input parameter                                 
                                    
                                        
                                            x
                                        
                                        
                                            (
                                            i
                                            )
                                        
                                    
                                
                             in […]                                 
                                    
                                        
                                            h
                                        
                                        
                                            θ
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            x
                                        
                                        
                                            (
                                            i
                                            )
                                        
                                    
                                
                             […] 
However, Khashei in the analogous art teaches:
wherein the multiple linear regression machine learning algorithm is defined by the function
                
                    
                        
                            h
                        
                        
                            θ
                        
                    
                    
                        
                            x
                        
                    
                    =
                     
                    
                        
                            θ
                        
                        
                            0
                        
                    
                    +
                     
                    
                        
                            θ
                        
                        
                            1
                        
                    
                    
                        
                            x
                        
                        
                            (
                            1
                            )
                        
                    
                    +
                     
                     
                    
                        
                            θ
                        
                        
                            2
                        
                    
                    
                        
                            x
                        
                        
                            (
                            2
                            )
                        
                    
                    +
                    …
                    +
                     
                    
                        
                            θ
                        
                        
                            n
                        
                    
                    
                        
                            x
                        
                        
                            (
                            n
                            )
                        
                    
                
            
	       (multiple linear regression model, pg. 2611 lines 46-63)
where                                 
                                    
                                        
                                            θ
                                        
                                        
                                            i
                                        
                                    
                                
                             […] corresponding to each input parameter                                 
                                    
                                        
                                            x
                                        
                                        
                                            (
                                            i
                                            )
                                        
                                    
                                
                             in determination of […]                                 
                                    
                                        
                                            h
                                        
                                        
                                            θ
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            x
                                        
                                        
                                            (
                                            i
                                            )
                                        
                                    
                                
                             […] (multiple linear regression model,                                 
                                    L
                                    =
                                     
                                    
                                        
                                            α
                                        
                                        
                                            0
                                        
                                    
                                    +
                                     
                                    
                                        
                                            α
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    +
                                     
                                     
                                    
                                        
                                            α
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    …
                                    +
                                     
                                    
                                        
                                            α
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                     
                                
                             where                                 
                                    
                                        
                                            α
                                        
                                        
                                            i
                                        
                                    
                                
                             are unknown coefficients that are estimated and                                 
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                             are attributes as predictor variables and L is the magnified linear components summarized in a new attribute, pg. 2611 lines 46-63)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Budiman, De Bruin, Hayter and Briggs to include a multiple linear regression machine learning algorithm defined by the function above and where                         
                            
                                
                                    θ
                                
                                
                                    i
                                
                            
                        
                     corresponds to each input parameter                         
                            
                                
                                    x
                                
                                
                                    (
                                    i
                                    )
                                
                            
                        
                     in determination of                         
                            
                                
                                    h
                                
                                
                                    θ
                                
                            
                            
                                
                                    x
                                
                            
                        
                     as taught by Khashei. This allows the linear components of the attributes that may not be completely modeled by other techniques to be magnified (Khashei, pg. 2608 lines 4-18).
Regarding claim 5, Budiman, De Bruin, Hayter, Briggs and Khashei teach the device according to claim 1 as described above. 
Budiman further teaches:
wherein the step of employing said subject's pattern recognition algorithm comprises; (pattern analysis with regard to meal timing and insulin dose and timing to recognize rapid rises and falls in glucose [0245]-[0253]; the patient’s patterns of behaviors and chains associated with each behavior may be shown in a 24 hour or 48 hours plot with BG levels, insulin doses and episodes of hypoglycemia and hyperglycemia [0134]-[0137], Figs. 13-18; threshold based detection algorithm to identify episodes of hypoglycemia and hyperglycemia as related to a patient’s behavior [0164]-[0169], Figs. 26-27)
preparing from the first data set data sets of historic BG measurements obtained within specific time intervals of the last 15-180 minutes, (pattern analysis with regard to meal timing and insulin dose and timing to recognize rapid rises and falls in glucose with BG measurements taken at 10 minute intervals within 3 hours, Fig. 29-30, [0245]-[0253]; the patient’s patterns of behaviors and chains associated with each behavior may be shown in a plot at 12 minute intervals within 3 hours with BG levels, insulin doses and episodes of hypoglycemia and hyperglycemia [0134]-[0137], Figs. 13-18)
[…] analyse correlations between said BG measurements of said data sets and corresponding insulin dose size data of said data sets and identify hyper- and hypoglycemic events within said time interval and the severity as to blood glucose level of each of these events (glucose episodes related to activities of meals and medications including insulin are divided into categories of severity of BG levels and are based on thresholds such as high, low, rise and fall [0128], table 1, [0134]-[0137], Figs. 13-18)
Budiman does not teach:
running each prepared data set through an […] SVM classifier algorithm
However, De Bruin in the analogous art teaches:
running each prepared data set through an […] SVM classifier algorithm (support vector machines for regression, based on the regularization theory, is used for the input data, where K represents the kernel function such as a Gaussian kernel [0158]-[0160], [0154], [0241])
Budiman, De Bruin, Hayter and Briggs do not teach:
single class algorithm
However, Khashei in the analogous art teaches:
single class algorithm (single classification models, pg. 2607 lines 18-20)
Regarding claim 6, Budiman, De Bruin, Hayter, Briggs and Khashei teach the device according to claim 1 as described above. 
Budiman further teaches:
wherein the device […], and wherein the blood glucose measurements of the first data set is obtained wirelessly from a CGM […] (the processor of the device has communications capability and communicates with other processors and servers;  the CGM sensor communicates sensed glucose signals to the processor of the device [0290])
the insulin dose data of the first data set obtained wirelessly from one or more insulin devices […] (insulin information can be automatically obtained from the dosing device [0248])
Budiman does not teach:
 further comprises a wireless receiver, and the blood glucose measurements are obtained wirelessly from a CGM affixed to the subject
one or more insulin pens adapted to communicate with the wireless receiver
However, Hayter in the analogous art teaches:
further comprises a wireless receiver, and the blood glucose measurements are obtained wirelessly from a CGM affixed to the subject (a receiver unit receives BG levels via a wireless communication link from the transmitter unit; an analyte sensor, which is partially mounted to the subject’s skin, detects BG levels and is in communication with the transmitter unit, pg. 2 lines 2-21, pg. 7 lines 15-22)
one or more insulin pens adapted to communicate with the wireless receiver (an insulin infusion device such as an insulin infusion pump or the like communicates with the receiver unit, pg. 10 lines 4-12)
Regarding claim 9, Budiman, De Bruin, Hayter, Briggs and Khashei teach a system for assisting a subject in treating diabetes and the device according to claim 1 as described above. 
Budiman further teaches:
integrated into an application running on a mobile device, such as a mobile phone, laptop or tablet, said application being adapted to at least communicate on said mobile device the first and second dose size recommendations […] (programs of the system operate on a computing device such as a laptop, tablet or smartphone, and communicate the first and second dose recommendation [0290], [0156]-[0157], Fig. 24)
Budiman does not teach:
recommendation to the subject
However, Hayter in the analogous art teaches:
recommendation to the subject (notification sent to the subject to replace the sensor with a new sensor, pg. 46 lines 9-18)
Regarding claim 10, Budiman, De Bruin, Hayter, Briggs and Khashei teach the system according to claim 9 as described above. 
Budiman further teaches:
wherein the BG data and insulin injection data is wirelessly communicated directly from a CGM and injection […] device, respectively, to the mobile device (the CGM sensor communicates sensed glucose signals to the processor of the device [0290]; insulin information can be automatically obtained from the dosing device [0248]; programs and data flow of the system on a computing device such as a smartphone [0290])
Budiman does not teach:
wirelessly communicated directly from a CGM and injection pen(s)
However, Hayter in the analogous art teaches:
wirelessly communicated directly from a CGM and injection pen(s) (a receiver unit receives BG levels via a wireless communication link from the transmitter unit; an analyte sensor  detects BG levels and is in communication with the transmitter unit, pg. 2 lines 2-21, pg. 7 lines 15-22; an insulin infusion device such as an insulin infusion pump or the like communicates with the receiver unit, pg. 10 lines 4-12)
Claim 11 recites substantially similar limitations as those already addressed in claim 1, and, as such is rejected for similar reasons as given above. 
Claim 15 recites substantially similar limitations as those already addressed in claim 5, and, as such is rejected for similar reasons as given above. 
Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Budiman, De Bruin, Hayter, Briggs and Khashei in further view of Buckingham (US 2014/0221966 A1).  
Regarding claim 3, Budiman, De Bruin, Hayter, Briggs and Khashei teach the device according to claim 1 as described above. 
Budiman further teaches:
wherein the step of employing said short term risk prediction machine learning classification algorithm comprises; preparing from the first data set specific data sets of historic BG measurements obtained within specific time intervals of the last 15 to 180 minutes, (the probability that low glucose values exceeded an allowable threshold [0088], LLG at time intervals within 3 hours, Fig. 1 – item 86; the algorithm for predicting hypoglycemia for the LLG method [0117]-[0119])
[…] indicating risk of hypoglycemia within a […] time horizon of between 15 to 180 minutes, respectively (LLG at time intervals within 3 hours, Fig. 1 – item 86, [0088])
Budiman does not teach:
running each prepared data set through a support vector machine classifier with Gaussian Kernel and regularization to compute said output […]
However, De Bruin in the analogous art teaches:
running each prepared data set through a support vector machine classifier with Gaussian Kernel and regularization to compute said output […] (support vector machines for regression, based on the regularization theory, is used for the input data, where K represents the kernel function such as a Gaussian kernel [0158]-[0160], [0154], [0241])
Budiman, De Bruin, Hayter and Briggs do not teach:
                        
                            
                                
                                    x
                                
                                
                                    (
                                    i
                                    )
                                
                            
                        
                    
However, Khashei in the analogous art teaches:
                                 
                                    
                                        
                                            x
                                        
                                        
                                            (
                                            i
                                            )
                                        
                                    
                                
                             (                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                             are attributes as predictor variables a, pg. 2611 lines 46-63)
 Budiman, De Bruin, Hayter, Briggs and Khashei do not teach:
a future time horizon
However, Buckingham in the analogous art teaches:
a future time horizon (predicting a glucose level and hypoglycemia at future time horizon [0005], [0074]-[0076])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Budiman, De Bruin, Hayter, Briggs and Khashei to include a future time horizon as taught by Buckingham. The prediction of glucose levels at a future time horizon allows interventions to be automatically instilled such as suspension of insulin delivery from the insulin device, thereby preventing the effects of excessive insulin and hypoglycemia (Buckingham [0004]-[0005]).
Regarding claim 4, Budiman, De Bruin, Hayter, Briggs and Khashei teach the device according to claim 1 as described above. 
Budiman further teaches:
wherein the step of employing said long term risk prediction machine learning classification algorithm comprises; preparing from the first data set data sets of historic BG measurements obtained within specific time intervals of the last 12 to 24 hours, (the probability that low glucose values exceeded an allowable threshold [0088], LLG based on the last 24 hours, Fig. 1 – item 86; the algorithm for predicting hypoglycemia for the LLG method [0117]-[0119])
[…] indicating risk of hypoglycemia within a […] time horizon of between 12 to 24 hours, respectively (LLG based on the last 24 hours, Fig. 1 – item 86, [0088])
Budiman does not teach:
running each prepared data set through a support vector machine classifier with Gaussian Kernel and regularization to compute said output […]
However, De Bruin in the analogous art teaches:
running each prepared data set through a support vector machine classifier with Gaussian Kernel and regularization to compute said output […] (support vector machines for regression, based on the regularization theory, is used for the input data, where K represents the kernel function such as a Gaussian kernel [0158]-[0160], [0154], [0241])
Budiman, De Bruin, Hayter and Briggs do not teach:
                        
                            
                                
                                    x
                                
                                
                                    (
                                    i
                                    )
                                
                            
                        
                    
However, Khashei in the analogous art teaches:
                                 
                                    
                                        
                                            x
                                        
                                        
                                            (
                                            i
                                            )
                                        
                                    
                                
                             (                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                             are attributes as predictor variables a, pg. 2611 lines 46-63)
 Budiman, De Bruin, Hayter, Briggs and Khashei do not teach:
a future time horizon
However, Buckingham in the analogous art teaches:
a future time horizon (predicting a glucose level and hypoglycemia at future time horizon [0005], [0074]-[0076])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Budiman, De Bruin, Hayter, Briggs and Khashei to include a future time horizon as taught by Buckingham. The prediction of glucose levels at a future time horizon allows interventions to be automatically instilled such as suspension of insulin delivery from the insulin device, thereby preventing the effects of excessive insulin and hypoglycemia (Buckingham [0004]-[0005]).
Claim 13 recites substantially similar limitations as those already addressed in claim 3, and, as such is rejected for similar reasons as given above. 
Claim 14 recites substantially similar limitations as those already addressed in claim 4, and, as such is rejected for similar reasons as given above. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Budiman, De Bruin, Hayter, Briggs and Khashei in further view of Newman (US 2017/0358200 A1).  
Regarding claim 7, Budiman, De Bruin, Hayter, Briggs and Khashei teach the device according to claim 6 as described above. 
Budiman further teaches:
wherein successive measurements in the plurality of glucose measurements are autonomously taken by the CGM device from the subject at an interval rate of 5 minutes or less, 3 minutes or less, or 1 minute or less
Budiman, De Bruin, Hayter, Briggs and Khashei do not teach:
wherein successive measurements in the plurality of glucose measurements are autonomously taken by the CGM device from the subject at an interval rate of 5 minutes or less, 3 minutes or less, or 1 minute or less
However, Newman in the analogous art teaches:
wherein successive measurements in the plurality of glucose measurements are autonomously taken by the CGM device from the subject at an interval rate of 5 minutes or less, 3 minutes or less, or 1 minute or less (the CGM sensor takes a plurality of glucose measurements autonomously at intervals of 5 minutes or less, 3 minutes or less or 1 minute or less [0060])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Budiman, De Bruin, Hayter, Briggs and Khashei to include successive BG measurements taken autonomously from the CGM device as taught by Newman. This allows the measurements of a patient’s BG in a potential emergency situation (Newman [0057]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Budiman, De Bruin, Hayter, Briggs and Khashei in further view of Desborough (US 2017/0332952 A1).  
Regarding claim 8, Budiman, De Bruin, Hayter, Briggs and Khashei teach the device according to claim 1 as described above. 
Budiman, De Bruin, Hayter, Briggs and Khashei do not teach:
wherein the data structure further comprises a second data set comprising sets of historic data containing one or more of insulin sensitivity factor (ISF) estimations, Insulin on board (IoB) estimations, carbohydrates on board (CoB) estimations, said second data set being used by the risk prediction module to predict a risk of hypoglycaemia
However, Desborough in the analogous art teaches:
wherein the data structure further comprises a second data set comprising sets of historic data containing one or more of insulin sensitivity factor (ISF) estimations, Insulin on board (IoB) estimations, carbohydrates on board (CoB) estimations, said second data set being used by the risk prediction module to predict a risk of hypoglycaemia (a IoB, CoB and ISF are used to predict future BG values and the risk of hypoglycemia using past data [0047], [0087]-[0088], [0098], [0100])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Budiman, De Bruin, Hayter, Briggs and Khashei to include a set of historic data comprising estimations of one or more of ISF, IOB and COB, used to predict a risk of hypoglycemia as taught by Desborough. Taking into consideration these factors allows for a more accurate prediction of future blood glucose levels and improved management of insulin therapy for a patient (Desborough [0047], [0005]-[0006]).

Response to Arguments
Regarding the rejection under 35 U.S.C. § 101 of Claims 1-15, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
Specifically, Example 37 demonstrates that if a claim contains one interaction with a particular device that cannot practically be replicated in the human mind, this is enough to ensure that the claim as a whole does not "recite" a mental process, even if the remaining limitations of the claim could be replicated by analogous activity, and even if this represents an addition to a previous claim element that would have been characterized as providing a "mental process."
As such, even though Example 38 contemplates a simulated model that apparently could be duplicated by a human with pencil, paper, and an infinite amount of time, it is not considered to recite a "mental process" because it cannot be practically performed in such a fashion; that is, it cannot be performed in a fashion that is consistent with the objectives of the invention and the implicit intended timeframe in which the invention is intended to be practiced. (Example 39 provides similar reasoning for different technical subject matter.) Applicants submit that the present claims provide a system in which not all of the relevant processing could be performed in the human mind, as a practical measure. Applicants respectfully submit that at least steps h) and i) in claims 1 and 11 provide "something more" to the claims to separate the claims, which are believed to further distinguish the present claims from a "mental process."
Regarding (a) and (b), the Examiner respectfully disagrees. Example 37 is directed to moving elements of a GUI. There is nothing in Applicant’s claims that analogizes to a GUI. Example 38 is directed to a digital computer simulation of an analog audio mixer, and there is nothing in Applicant’s claims that analogous to this. Further, the rearranging of the icons in Example 37 and the simulation method of Example 38 cannot be performed in the human mind. However, the claimed invention comprises math and data manipulation, and the Applicant has not provided evidence that the claim limitations could not be performed in the human mind.  See MPEP 2106.04(a)(2)(III), “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). “
Applicants note that the present claims recite novel and non-generic processing, and thus do not merely provide for the application of a judicial exception by the use of conventional computer functions. The use of a "generic computer" in the claims does not in any way prevent the claims from reciting a practical application of any underlying abstract idea. As noted above, the present claims provide a system for optimizing basal administration timing in a manner that allows for routine, day-by-day optimization of basal insulin medicament doses and timings, allowing for determination of whether administration of a daily basal insulin medicament is optimally provided at a single dose at a specific time or as multiple doses at other times, without requiring a visit to a health care practitioner. Such a system may make use of specific hardware (such as the presently-claimed continuous glucose monitor shown in Figure 5) in order to provide useful measurement results at a particular timing, ensuring that as few resources are wasted as possible. 
Regarding (c), the Examiner respectfully disagrees. The computer components are additional elements that merely use a computer to implement the abstract idea, and the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. Further, the practical applications being argued are not any of the practical applications present in the 2019 PEG.
Applicant's claims, as amended, align with Example 40. As in this example claim, Applicant's system recites using a specific monitoring device provided in a specific location in order to collect data (in this case, from a subject) and compare this data to threshold information (in this case, determination when a stop condition is satisfied). When the threshold information is met (the stop condition is satisfied), the system works to provide an output that it does not otherwise provide, allowing for more optimum use of resources (in Applicant's case, the reoptimization of insulin administration).
Applicant thus contends that, even if a judicial exception is recited, the present claims recite a "practical application" for at least the same reasons as Example 40, and as such should be considered to pass Step 2A, Prong 2 of the modified Alice test.
Regarding (d), the Examiner respectfully disagrees. Example 40 integrates the mental process into a practical application as it provides an improvement to technology. The claimed invention claims does not recite an improvement in other technology or technology field. The claims are simply collecting data, analyzing data and then providing an output. The device generally links the use of a judicial exception to a particular technological environment or field of use, and thus, does not integrate a judicial exception into a practical application.
Regarding the rejection under 35 U.S.C. § 103 of Claims 1-15, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
The recommendations provided are designed to assist the patient in avoiding hypoglycaemic events in general terms, e.g. as disclosed in Fig. 24, however, the system of BUDIMAN is not designed to change a recommended dose calculated based on historic data by using the data to calculate predicted risks, and based on the predicted risks, calculate a new recommended dose, as presently claimed. As neither the specific object of the present invention, i.e., to automatically provide an updated and recalculated dose recommendation minimizing the risk of hypoglycaemia, nor the corresponding solution as provided in present claim 1, i.e., calculating a number of risk predictions and based thereupon calculating a predicted adjusted dose size resulting in a nonhypoglycemic state for the subject, is disclosed in BUDIMAN or any of the other cited references, it follows that no teaching or motivation for the skilled person can be found to modify the system of BUDIMAN to provide the device or method of the present invention as defined in independent claims 1 and 11.
Regarding (a), the Examiner respectfully disagrees. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3686      

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626